                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 RYAN G. WILLIAMSON,

                Plaintiff,                                 CIVIL ACTION NO.: 4:19-cv-50

        v.

 CHATHAM COUNTY DETENTION
 CENTER; CORRECT HEALTH; and
 HEALTH CARE PROVIDER,

                Defendants.


                                           ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's April 23, 2019 Report and Recommendation, (doc. 11), to which the parties have not filed

any objections. Accordingly, Court ADOPTS the Report and Recommendation that Plaintiff has

failed to comply with a court order and has evidenced his clear intent not to appropriately litigate

his case.    The case is accordingly DISMISSED without prejudice.               The Court further

DIRECTS the Clerk of Court to CLOSE this case.

       SO ORDERED, this 31st day of May, 2019.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
